DETAILED ACTION
	This is in response to the amendment filed on June 8th 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pg. 7, filed 6/8/22, with respect to the specification objection have been fully considered and are persuasive.  The objection of the specification/abstract has been withdrawn. 
Applicant's arguments regarding the 112(b) rejection have been fully considered but they are not persuasive.  Applicant states the claims have been amended (pg. 7).  However, the amendment simply replaces “close to” with “approaching” which is another term of degree.  There is no definition of the limits of “approaching” and the term is not used in the specification, therefore the rejection is maintained.
The 112 rejection regarding antecedent basis for “environment” is withdrawn.

Applicant briefly argues, pg. 8-9, that the claims are not taught by the art and refers to the specification to support the amendment.  Notably, applicant states “the system computes a difference between these two times in order to determine when to trigger the sensor” (the two times being “an acquisition time” and “a ready time”).  This is not persuasive.  First, the scope of the claims remains indefinite as the “third status” cannot be determined because it is unclear what “approaching” being ready includes or does not include.  Second, the claims don’t actually recite computing a difference between the acquisition time and the ready time as argued by applicant.  Instead, claim 1 states the processor is configured to read the states and trigger the acquisition “based on the time difference when the algorithm is in the third status”.  There is no mention of the acquisition time or how exactly the time difference is being calculated.  Under the broadest reasonable interpretation, the triggering could occur at any time difference from the third status which cannot be determined because of the 112 rejection.  Therefore, this argument is not persuasive because it is arguing features not in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approaching” in claims 1 and 5 is a relative term which renders the claims indefinite. The term “approaching” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term is not used in the specification, so there are no details regarding what this means (e.g. “approaching” could be a time figure such as 100 milliseconds, or it could be several seconds which is a difference of orders of magnitude; alternatively “approaching” could be a logical state, that is the system is within a predetermined number of steps or states away from being ready to acquire signals and therefore is “approaching” being ready without any regard for time).  For this reason, the scope of claims 1 and 5 cannot be determined.  Claims 2-4 are rejected based on their dependency.

  Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. US 2014/0135612 A1 in view of Kolli et al. US 2015/0350329 A1.

Regarding claim 1, the term “vehicle” is only used in the preamble and is not recited again in the body of the claim, therefore it is merely an intended use only and not given patentable weight.  
Yuen discloses: a sensor system configured to acquire a stream of signals from an environment at a sampling rate thereby providing a data stream consisting of data tokens each token corresponding to an acquired signal of the stream of signals (sensor system – Fig. 1, paragraphs 55-57); and
a processor configured to execute an algorithm for continuously acquiring the data stream consisting of data tokens, wherein the algorithm has an acquisition rate for acquiring the data tokens of the data stream (processor acquires sensor data for analysis – abstract, Fig. 1, paragraph 113);
wherein the processor is configured to provide instructions to the sensor system to adapt the sampling rate to the acquisition rate of the algorithm (adjust sampling rate – see paragraph 58),
wherein the algorithm has … different states, a first status indicating that the algorithm is ready to acquire a Signal of the stream of signals, a second status indicating that the algorithm is not ready to acquire a Signal of the stream of signals (system is used to obtain sensor data or placed in low power state – see paragraph 57; this is equivalent to at least a first status of being ready to acquire signals and a second status of not ready); and
wherein the processor is configured to read the states and to trigger the acquisition of the signal at the sensor system based on the time difference when the algorithm is in the third status, such that the algorithm receives the data token when the algorithm enters the first status (this limitation as a whole is currently unclear because it relies on determining the third status which cannot be determined because of the “approaching” language discussed above.  However, applicant is advised that using estimated time to initiate a process is extremely well-known human behavior.  For example, it would have been obvious to one of ordinary skill to consider starting a process when something required for the process was “approaching” being ready based on the expected time, e.g. a meeting may start when a person is in the third status of being “approaching” ready so that they can receive meeting information by the time they are “ready”/first status.  Yuen teaches acquiring the sensor data when in a ready state and thus teaches receiving the data tokens when the algorithm enters the first status).

Yuen does not explicitly disclose: a third status indicating that the algorithm is approaching being ready for acquiring a signal of the stream of signals to account for acquisition latencies of the sensor system.  This feature is currently unclear due to the 112 rejection.  However applicant is advised that it is well-known in the art to estimate a time to being ready, so this feature is likely to be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Yuen does not explicitly disclose wherein the sensor system is configured to provide information to the processor on an expected acquisition time, the acquisition time indicating a time required for the sensor to acquire the signal and produce a data token based on the acquired signal, or wherein the algorithm is configured to provide information to the processor on a ready time when the algorithm will transition from the third status to the first status.
  But this is taught by Kolli as a sensor system that transmits time information representing acquisition time and ready time (paragraphs 11-12, 34, 49 and Fig. 6).  Furthermore, it is known in the art (see pertinent art) that sensors have a latency between measurement and value output which is equivalent to the claimed “acquisition time”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuen with the acquisition time taught by Kolli for the purpose of acquiring sensor data.  Kolli teaches this allows the system to schedule transmissions which minimizes bandwidth and latency (abstract).

Regarding claim 2, Yuen discloses  the sensor system comprises at least one of an image recording device (optical sensor – paragraph 55; camera – paragraph 95).

Regarding claim 3, Yuen discloses the sensor system is an image recording device and the sampling rate is the frame rate (camera – paragraph 95; a light detector sampling rate is equivalent to the frame rate – see paragraph 68, in other words a camera only samples when it takes an exposure of light which is the frame rate).

Regarding claim 4, Yuen discloses the processor is a CPU, an application specific circuit, or a combination thereof (processor is either general processor – paragraphs 10-11, Fig. 1; or an application specific processor – Fig. 31, paragraph 113). 

Regarding claim 5, it is a method claim that corresponds to the system of claim 1; thus it is rejected for the same reasons.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Steinhardt US 2016/0209236 A1 discloses it is known in the art that all sensors have different rates and have a latency time between measurement and output of the measured values (paragraph 3).  This directly corresponds to the limitation regarding “acquisition time indicating a time required for the sensor to acquire the signal and produce a data toke” – as the sensor latency is the time between measurement / acquire a signal and output measure value / data token.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975